Title: To Benjamin Franklin from the New Jersey Assembly Standing Committee of Correspondence and Inquiry, 26 July 1774
From: New Jersey Assembly Standing Committee of Correspondence and Inquiry
To: Franklin, Benjamin


Sir
July 26 1774 Burlington
At the Last Session of Assembly we were appointed a Committee to obtain amongst other things the most Early and Authentick Intelligence of all Acts and Resolutions of the Parliment of Great Britain or the Proceedings of Administration that may have Relation to or any ways Affect the Liberties and Priviledges of America.
We know of no Person so Proper to make Application to on this Occasion as to you our Agent and we shoud be glad you woud favour us with any that shoud come to your knowledge or that you wou’d point out any more proper mode to enable us more Effectually to answer the Purpose for which we are Appointed.
We are Sensible of the difficulties which an Attention to your Trust has already laid you under and it will give us great Pleasure to find you rise Superior to all the late Attempts to do you Prejudice; Perhaps the request we make may be Attended with an impropriety which escapes our Attention. If it does, be pleased to favour us with your Sentiments they will be received with great respect on this or on any other Occasion, for with great truth we can Assure you that we shoud be glad of all Opportunitys to shew the high Esteem we Entertain of your Integity as well as of your Abilitys. We are Your Most humble Servants




Saml Tucker



John Mehelm



Robt Frd Price


and friends
Henry Paxson



J Kinsey




